United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk


                                  No. 06-11107
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

RICKY LEON OWENS

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                           USDC No. 4:06-CR-39-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The Federal Public Defender appointed to represent Ricky Leon Owens
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Owens has filed a response. The record is
insufficiently developed to allow consideration at this time of Owens’ claim of
ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d 1087,
1091 (5th Cir. 2006). Our independent review of the record, counsel’s brief, and

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                               No. 06-11107

Owens’ response discloses no nonfrivolous issue for appeal. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2